I agree with the foregoing opinion and order except that I would go further in granting relief. In my opinion the rates fixed under R.L., c. 292, s. 10, should provide for a fair return on the company's investment. The fact of the emergency does not change the objective of a reasonable return on the cost of the property of the utility used and useful in the public service less accrued depreciation. It merely means that relief is imperative. The bond that is offered provides for repayment of all excess rates so that the public suffers no loss.
ON REHEARING. After the foregoing opinion was filed, the Public Service Commission gave the matter further consideration, and upon February 16, 1948, announced its conclusions as follows:
"At a meeting held today, the majority of this Commission agreed, as instructed by the opinion of the Supreme Court in Docket 3728, filed February 12, 1948, to accept and make effective immediately, a tariff producing additional annual revenue in the approximate amount of, but not less than $770,000, said rates to remain in force until the Commission completes its investigation now in progress and promulgates new rates in accordance with the conclusions."
Thereafter the plaintiff filed in this court a motion for rehearing, alleging that the majority decision of the Public Service Commission had misconstrued our opinion and requesting clarification of the opinion. *Page 64